               Case 8:16-cr-00403-PJM Document 147 Filed 02/20/20 Page 1 of 2



                                     UNITED STATES DISTRICT COURT
                                         DISTRICT OF MARYLAND

  PETER J. MESSITTE                                                                  6500 CHERRYWOOD LANE
UNITED STATES DISTRICT JUDGE                                                       GREENBELT, MARYLAND 20770
                                                                                           301-344-0632


                                               MEMORANDUM

      TO:            Chief Judge James K. Bredar

      FROM:          Judge Peter 1. Messitte

      RE:            United States v. Conley
                     Crim No. 16-403 PJM

      DATE:          February 19,2019

                                                     ***
      Dear Chief Judge Bredar:

      The attached letter from Defendant Tiba Conley in the above-captioned case was sent up to me
      yesterday by the Clerk's office. He requests that the letter be sent to you, so I am passing it on.

      As background, Defendant is on his fifth attorney, though one attorney has represented him twice.
      Defendant has continuously asserted that a March 1, 2016 application for a Court Order for the
      installation and use of a pen register and trap and trace device for cell phone number 443-561-
      4780 was not supported by probable cause. His then-attorney filed a Motion to Suppress and a
      Motion for a Franks Hearings, and I denied both in 2018 (the application was supported by a
      controlled buy from Defendant the month prior and the statement of a Confidential Informant who
      identified him as involved in the distribution of cocaine).

      Trial was scheduled for December 16, 2019, but the week before, his then-attorney filed a Motion
      for an Attorney Inquiry Hearing. The Court held an Attorney Inquiry Hearing, allowed counsel to
      withdraw, appointed new counsel, delayed trial, and decided to hold a second hearing on the
      Motion to Suppress and Motion for a Franks Hearing the following week. At the second hearing,
      the Court once again denied the Motion to Suppress and the Motion for a Franks Hearing and
      scheduled trial for May 5, 2020. I understand Defendant, apparently pro se, is attempting to appeal
      this decision to the Fourth Circuit. The case is set for a four-day trial starting May 5, 2020, where
      Defendant will be represented by standby counsel. Another Attorney Inquiry Hearing will be set
      for mid-March where the Defendant will be advised that he will have to represent himself.
      Appropriate arrangements will be made regarding security, etc. during the Court proceedings.
        Case 8:16-cr-00403-PJM Document 147 Filed 02/20/20 Page 2 of 2



CC: Court file


                                                     /s/
                                                PE E J. MESSITTE
                                         UNITED S T S DISTRICT JUDGE
